DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 1/21/2022.
2. 	Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26
Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Independent Claim Limitation
Abstract Idea or Insignificant Activity
1.A method of optimizing, by at least one processor, an organizational structure (OS) of an organization, the method comprising:

receiving one or more data elements pertaining to the OS
Collecting Data
receiving a value of one or more transaction parameters pertaining to one or more transactions conducted over one or more nodes of a first computer network;
wherein the one or more transaction parameters comprises at least a probability of transaction success;
Collecting Data
perturbating a value of one or more OS elements to add an additional element;
wherein the simulated computer network comprises one or more simulated computing nodes that correspond to one or more simulated OS elements including the additional element;
Mental Process and/or Certain Methods of Organizing Human Activity
for each network of the first computer network and the simulated computer network, calculating a value of at least one OS performance parameter; and
Mental Process and/or Mathematical Concepts
generating, based on the calculation, a suggestion for optimizing the OS, wherein the suggestion comprises at least one perturbated OS element value.
Mental Process and/or Certain Methods of Organizing Human Activity


Hence, the independent claim recites abstract ideas.
The dependent claims merely limit the abstract idea to – types of OS performance parameters, OS elements, transaction parameters, perturbations, OS performance parameter; calculating expected transaction revenue, transaction cost, cost metric, and payment property – that also constitute Mental Process or Certain Methods of Organizing Human Activity.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Mental Process or Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is a processor.  As per Specification Para [0109] (“Embodiments of the invention may include components such as, but not limited to, a plurality of central processing units (CPU) or any other suitable multi-purpose or specific processors or controllers (e.g., controllers similar to controller 105), a plurality of input units, a plurality of output units, a plurality of memory units, and a plurality of storage units.”), the processor is generic.  Hence, Examiner notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.  Instead, they do not amount to significantly more than instructions for – receiving OS elements, receiving transaction parameters, perturbating OS elements, creating simulated network based on perturbated values, calculating OS performance parameters and generating suggestions for optimizing OS – to be implemented on a generic processor.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic processor to perform the steps of – receiving OS elements, receiving transaction parameters, perturbating OS elements, creating simulated network based on perturbated values, calculating OS performance parameters and generating suggestions for optimizing OS – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of optimizing the organizational structure of an organization into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26
Claims 1-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eder (US 2016/0171398 A1) in view of Cervenka (US 2012/0271765 A1).

Claim 1: 
A method of optimizing, by at least one processor, an organizational structure (OS) of an organization, the method comprising:
receiving one or more data elements pertaining to the OS;
(See Eder: Para [0019] (“TABLE 5”), 
receiving a value of one or more transaction parameters pertaining to one or more transactions conducted over one or more nodes of a first computer network;
(See Eder: Para [0028] (“transaction data”)
wherein the one or more transaction parameters comprises at least a probability of transaction success;
(See Eder: Para [0029] (“Event risk probability”), [0193] (“probabilistic simulation”)
perturbating a value of one or more OS elements to add an additional element;
(See Eder: Para 
[0024] (“installing new equipment that requires less electrical power”)
[0065] (“changes in structure and/or operation on the financial performance of the multi-enterprise organization”)
[0147] (“choose to re-assign a value driver to a new element of value or external factor”)
[0216] (“Maximize revenue from all enterprises in the organization—this analysis would be completed by temporarily defining a new structure that included only the revenue component of value and repeating the processing described previously”)
creating a simulated computer network based on the one or more perturbated values;
wherein the simulated computer network comprises one or more simulated computing nodes that correspond to one or more simulated OS elements including the additional element;
(See Eder: Para [0193] (“The simulation bots run probabilistic simulations of organizational financial performance and valuation by segment of value for each enterprise using: the normal scenario and the extreme scenario if no most likely scenario has been specified. If a most likely scenario has been specified, then that scenario is used”)
wherein the simulated computer network comprises one or more simulated computing nodes that correspond to one or more simulated OS elements;
(See Cervenka: Para [0023])
for each network of the first computer network and the simulated computer network, calculating a value of at least one OS performance parameter; and
(See Eder: Para [0033] (“elements can be combined for analysis and/or the impact of the individual attributes can be summed together to calculate a value for the element”)
generating, based on the calculation, a suggestion for optimizing the OS, wherein the suggestion comprises at least one perturbated OS element value.
(See Eder: Para 
[0065] (“market value matrix that quantifies the impact of the elements of value and risks on the segments of value by enterprise (see FIG. 10), and defines the efficient frontier for organization financial performance”)
[0148] (“The software in block 421 examines all the factor-element combinations and suggest the appropriate percentage of factor risk assignment to the different elements it interacts with”)
[0209] (“In the case of optimization bots, their primary task is to determine the optimal mix of features for the organization under a variety of scenarios for the specified time period”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Eder as it relates to improving organization financial performance to include the above noted disclosure of Cervenka as it relates to transaction routing priority list.  The motivation for combining the references would have been to optimize organization risk based on routing list.

Claim 15 is similar to claim 1 and hence rejected on similar grounds.

Claim 2: 
wherein the at least one OS performance parameter is selected from a list consisting of:
a minimal overall expected transaction cost;
a maximal overall expected transaction revenue;
a maximal transaction success probability; and
a weighted combination of the minimal overall expected transaction cost, the maximal overall expected transaction revenue and the maximal transaction success probability.
(See Eder: Para [0216] (“Maximize revenue from all enterprises in the organization”)

Claim 16 is similar to claim 2 and hence rejected on similar grounds.

Claim 3: 
wherein the one or more OS elements are selected from a list consisting of:
a first data element pertaining to one or more nodes of the first computer network;
a second data element pertaining to a physical entity;
a third data element pertaining to a legal entity; and
a fourth data element pertaining to an enabling entity.
(See Eder: Para [0074], [0075], [0082])

Claim 17 is similar to claim 3 and hence rejected on similar grounds.

Claim 4: 
wherein the one or more transaction parameters further comprises at least one of:
one or more properties of a payment;
one or more values pertaining to cost metrics;
an identification of one or more source nodes of the first computer network; and
an identification of a destination node of the first computer network.
(See Eder: Para [0028])

Claim 18 is similar to claim 4 and hence rejected on similar grounds.

Claim 5: 
wherein the perturbation is selected from a list consisting of: 
an addition of an enabling entity, a change to an enabling entity, an addition of a legal entity to the organization, a change in a legal entity of the organization, an addition of a physical entity, and a change in a physical entity.
(See Eder: Para [0024] (“installing new equipment”)

Claim 19 is similar to claim 5 and hence rejected on similar grounds.

Claim 6: 
wherein each transaction is performed between one or more first nodes of a computer network and a second node of the computer network, and wherein the one or more first nodes are associated with respective one or more first legal entities of the organization.
(See Cervenka: Para [0023])

Claim 20 is similar to claim 6 and hence rejected on similar grounds.

Claim 7: 
wherein the OS performance parameter is a maximal overall expected transaction revenue, and wherein calculating the value of the at least one OS performance parameter for each network comprises:
for each transaction, determining a maximal expected transaction revenue; and
accumulating the maximal expected revenue of all transactions to obtain the maximal overall expected transaction revenue.
(See Eder: Para [0216] (“Maximize revenue from all enterprises in the organization”)

Claim 21 is similar to claim 7 and hence rejected on similar grounds.

Claim 8: 
wherein determining a maximal expected transaction revenue for each transaction comprises:
for each first node, identifying one or more available routing paths for propagating the transaction between the first node and the second node;
for each first node, and each associated available routing path, calculating the expected transaction revenue;
for each first node, selecting an optimal routing path from the one or more available routing paths, based on the calculation; and
determining a best routing path among the one or more optimal routing paths as the path of the maximal expected transaction revenue.
(See Eder: Para [0052] (“payment optimization is realized by the payor, the payee and/or the financial institution in terms of cost of payment processing, timeliness of payment processing and the quality/risk of the payment process”)

Claim 22 is similar to claim 8 and hence rejected on similar grounds.

Claim 9: 
wherein calculating the expected transaction revenue comprises:
obtaining a value of at least one transaction parameter for at least one available routing path; and
applying an expected transaction revenue function on the at least one transaction parameter value to produce an expected transaction revenue pertaining to the at least one available routing path.
(See Cervenka: Para 
(See Eder: Para [0216] (“Maximize revenue from all enterprises in the organization”)

Claim 23 is similar to claim 9 and hence rejected on similar grounds.

Claim 10: 
wherein the OS performance parameter is an expected minimal overall expected transaction cost, and wherein calculating the value of the at least one OS performance parameter for each network comprises:
for each transaction, determining a minimal expected cost; and
accumulating the minimal expected cost of all transactions to obtain the minimal overall expected transaction cost.
(See Eder: Para [0024], [0028])

Claim 24 is similar to claim 10 and hence rejected on similar grounds.

Claim 11: 
wherein determining a minimal expected cost for each transaction comprises:
for each first node, identifying one or more available routing paths for propagating the transaction between the first node and the second node;
for each first node, and each associated available routing path, calculating the expected transaction cost;
for each first node, selecting a routing path from the one or more available routing paths as optimal, based on the calculation; and
determining the best routing path among the one or more optimal routing paths as the path of the minimal expected transaction cost.
(See Cervenka: Fig. 3A, 3B; Para [0041] (“A least cost routing calculator may be used to optimize routing”)

Claim 25 is similar to claim 11 and hence rejected on similar grounds.

Claim 12: 
wherein calculating the expected transaction cost comprises:
obtaining a value of at least one transaction parameter for at least one available routing path; and
applying an expected transaction cost function on the at least one transaction parameter value to produce an expected transaction cost pertaining to the at least one available routing path.
(See Eder: Para [0063] (“expected frequency of different events, the cost associated with each event and the associated dollar value of the risk that should be insured”)

Claim 26 is similar to claim 12 and hence rejected on similar grounds.

Claim 13: 
wherein the at least one cost metric is selected from a list consisting of:
a transaction success fee;
a transaction failure fee;
a transaction cancellation fee;
a currency conversion spread;
a currency conversion markup;
a net present value (NPV) of a transaction;
a cost associated with a legal entity;
a cost associated with a physical entity; and
a cost associated with an enabling entity.
(See Eder: Para [0160], [0082])

Claim 14: 
wherein the one or more properties of a payment are selected from a list consisting of: a price, a method of payment, an identification of a paying card, an identification of a payment service provider (PSP), a currency used in the payment and a deferral of the payment.
(See Eder: Para [0075], [0082])

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
101
Applicant asserts (Page 11or Remarks 1/20/2022) that a human is not equipped to, as a practical matter, in a reasonable amount of time, perturbate a value of one or more OS elements to add an element and create a simulated computer network based on the one or more perturbated values; that a human cannot practically create a simulated computer network including simulated computing nodes that correspond to one or more simulated OS elements, and for a first computer network and the simulated computer network, calculate a value of at least one OS performance parameter; that a human could not in a reasonable amount of time generate, based on the calculation, a suggestion for optimizing the OS.
Examiner disagrees with all of the above assertions.
Examiner notes that Applicant merely prefixes the words “A human cannot” or “A human could not” before limitations of the independent claim without any explanation whatsoever as to why a human cannot perturbate values, cannot simulate a computer network, cannot calculate at least one OS performance parameter, cannot offer a suggestion for optimizing the OS.
From Applicant’s Specification:
Para [092] (“FIG. 14A is a block diagram, presenting an organizational structure (OS) network, according to some embodiments of the invention”)
Para [093] (“Fig. 14B is a block diagram, presenting a simulated computer network, according to some embodiments of the invention”)


    PNG
    media_image1.png
    1125
    818
    media_image1.png
    Greyscale

Examiner notes the above figures can easily be drawn on a piece of paper and therefore falls under the Mental Process grouping and that the Applicant has failed to offer any argument why this cannot be done so.  Applicant does not provide adequate evidence or reasoning why these cannot be performed mentally or with pen, paper and calculator.  Similar claims to organizational diagrams were deemed abstract for depicting basic building block and conceptual framework for organizing information in Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1333-34 (Fed. Cir. 2015).  In Versata, the claims arranged customers (purchasing organizations) and products into a hierarchy of product and organizational groups similar to the hierarchical tree structure.  And, “[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata, 793 F.3d at 1306.  Merely performing a computer simulation of Figures that can be drawn on paper is not sufficient to transform a mental process into patent eligible invention.  See also In re Morinville, 767 F. App’x 964, 968-69 (Fed. Cir. 2019) (claims to reorganizing a hierarchical business structure and managing access to business practices recited a basic business administration concept long prevalent in our system of commerce).  
See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); CyberSource, 654 F.3d at 1375, 1372 (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to a process that “can be performed in the human mind, or by a human using a pen and paper” patent-eligible); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 1148 (Fed. Cir. 2016) (holding that claims to the mental process of “translating a functional description of a logic circuit into a hardware component description of the logic circuit” are directed to an abstract idea, because the claims “can be … performed mentally or with pencil and paper”).
The Federal Circuit has held that if a method can be performed by human thought alone, or by a human using pen and paper, it is merely an abstract idea and is not patent eligible under 35 U.S.C. § 101. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under [35 U.S.C.] § 101.”).  Similarly, the Federal Circuit has found claims directed to “collecting information, analyzing it, and displaying certain results of the collection and analysis” as directed to a patent-ineligible abstract idea. Electric Power, 830 F.3d at 1350, 1353.  Accordingly, the various steps recited in independent claim 1 all describe the abstract idea.  The abstract idea, even when automated to reduce the burden on the user of what once could have been done with pen and paper, remains an abstract idea.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”)
Perturbating: The following sections of the Specification describe perturbating one or more OS elements.
Para [0355] (“In some embodiments, system 200 may produce one or more data elements that are simulated OSs of the organization.  The produced data elements may be referred to as 'simulated' OSs in a sense that they may be regarded as "what if' simulations or variant versions of the organization's current OS and may include perturbations or changes in relation to the current OS as elaborated herein.”)
Para [0356] (“System 200 may, for example, be configured to evaluate at least one parameter (e.g., an overall expected transaction revenue) of one or more simulated OS, to determine a benefit of changing one or more elements of the organization's structure (OS) and thus improve or optimize the OS.  Such a change may include, for example, adding, omitting and/or modifying one or more OS elements, including for example adding one or more physical entities (PEs), changing or replacing one or more enabling entities (EE), omitting one or more legal entities (LEs) and the like.”)
Para [0365] (“In some embodiments, system 200 may then calculate an overall probability of transaction success in view of the current organizational structure (e.g., as a percentage of successful transactions from the overall number of transactions, over a predefined period of time).  Additionally, or alternatively, system 200 may generate, based on the calculation, at least one suggestion 270 for improving or optimizing the OS, by for example, increase the overall probability of success, wherein the suggestion comprises at least one perturbated OS element value (e.g., an additional LE, an additional EE, an additional PE, and the like), as elaborated herein.”)
Para [0370] (“According to some embodiments of the invention, OS Perturbation module 230-A may be configured to perturbate or change a value of one or more OS elements 281, so as to produce one or more simulated or alternative values of OS elements 281.  The perturbation may include, for example, one or more of: an addition of an enabling entity, a change to an enabling entity, an addition of a legal entity to the organization, a change in a legal entity of the organization, an addition of a physical entity, a change in a physical entity and/or a combination thereof.”)
Para [0371] (“For example, in an embodiment where one or more transactions are ME transactions, a global merchant (e.g., “Big_Company”) may have a plurality of subsidiary representative commercial LEs around the world (e.g., “Big-Company USA”, “Big_Company UK”, “Big Company China”, etc.). each of the plurality of subsidiary representative commercial LEs may conduct business and/or serve customers at respective countries and/or territories.  OS Perturbation module 230-A may perturbate OS data 281 so as to produce an alternative or additional LE so as to simulate a condition in which the global merchant (e.g., "Big_Company") also has a subsidiary LE in another territory (e.g., “Big_Company Japan”).”)
Para [0374] (“In some embodiments, OS Perturbation module 230-A may perturbate OS data 281 so as to produce an alternative or additional EE (e.g., a bank account in a second bank) so as to simulate a condition in which the organization and/or LE (e.g., “Big_Company Italy”) has or is associated with the alternative or additional EE (e.g., has a bank account at a second bank).”)
Para [0379] (“OS Perturbation module 230-A may perturbate OS data 281 to produce one or more alternative or additional OS elements, as manifested by the textured nodes of Fig. 14A (e.g., LE2, EE2, N3).  The one or more alternative or additional OS elements may be added to OS network 210A so as to produce a simulated OS network, simulating a condition in which the organization has or is associated with the one or more alternative or additional OS elements (e.g., in addition to the current or actual OS elements, manifested as white nodes in Fig. 14A).”)
[0386] (“As explained herein in relation to Fig. 14A, OS perturbation module 230-A may be configured to perturbate or change a value of one or more OS elements 281, so as to create one or more simulated OS elements 281, such as one or more EEs (e.g., EE2, such as a banking account).  In some embodiments, OS perturbation module 230-A may also create one or more simulated, computing nodes that may correspond to the one or more simulated OS elements.  Pertaining to the example in which the one or more EEs (e.g., EE2, of Fig 14A) represent respective one or more banking accounts, OS perturbation module 230-A may create one or more simulated, computing nodes (e.g., N3, of Fig 14A) which are banking servers corresponding to the one or more created banking accounts.”)
[0387] (“According to some embodiments of the invention, OS perturbation module 230-A may be configured to create one or more simulated computer networks 210B, e.g., based on the one or more perturbated values of OS elements 281.  The one or more simulated computer networks 210B may include, for example, the one or more computer nodes of computer network 210 (e.g., as depicted in Fig. 11 and/or Fig. 13) and/or additional or alternative simulated computing nodes, such as simulated computing nodes of OS network 210A.”)
[0388] (“Pertaining to the same example in which simulated OS network 210A includes a simulated EE node (e.g., EE2) that is a banking account and a simulated computing device node (e.g., N3) that is a computing device (e.g., a banking server) corresponding to the banking account, OS perturbation module 230-A may create a simulated computer network 210B that may include or manifest simulated computing device node N3 as a simulated acquirer node 202-c2 (e.g., marked in a dashed line in Fig 14B) that may be a banking server that may handle a banking account of the organization.”)
[0389] (“Pertaining to the “Big company” example, OS perturbation module 230-A may produce or generate a simulated computer network 210B that may include nodes of computer network 210, in addition to nodes that correspond with one or more alternative or additional OS elements of OS network 210A.  For example, simulated computer network 210B may include (e.g., in addition to nodes of the original computer network as illustrated in Fig. 13): a first simulated computing node 202-a2, corresponding to LE2 (e.g., “Big_Company France”); one or more second simulated computing nodes (e.g., corresponding to N3 of Fig 14A), such as a simulated PSP node (e.g., a PSP server) 202- b; one or more third simulated computing nodes (e.g., corresponding to N3 of Fig 14A), such as a simulated acquirer node (e.g., an acquirer server) 202-c, and the like.”)
[0390] (“As elaborated herein, system 200 may analyze computer network 210 (e.g., the current or actual computer network) and/or simulated computer network 210B to generate at least one suggestion for improving or optimizing the OS.”)
[0391] (“According to some embodiments of the invention, OS analysis module (e.g., element 230-B of Fig. 13) may calculate a value of at least one OS performance parameter for one or more (e.g., each) network of computer network 210 and the simulated computer network 210B, as elaborated herein. OS analysis module 230-B may subsequently generate, based on the calculation, one or more suggestions 270 for improving or optimizing the OS. The one or more suggestions 270 may include, for example, at least one value of a perturbated OS element 281.”)
[0396] (“OS analysis module 230-B may subsequently produce one or more suggestions 270 that may include at least one corresponding value of a perturbated OS element 281.  For example, the perturbated OS element 281 may include an addition of an OS element (e.g., an addition of an EE element) that may correspond to the selected computer network (e.g., 210B).”)
Based on the above quoted disclosure, an example of perturbating a value of one or more OS elements consists of:
OS Perturbation module 230-A may perturbate OS data 281 so as to produce an alternative or additional LE so as to simulate a condition in which the global merchant (e.g., “Big_Company”) also has a subsidiary LE in another territory (e.g., “Big_Company Japan”) (Para [0371])
OS Perturbation module 230-A may perturbate OS data 281 so as to produce an alternative or additional EE (e.g., a bank account in a second bank) so as to simulate a condition in which the organization and/or LE (e.g., “Big_Company Italy”) has or is associated with the alternative or additional EE (e.g., has a bank account at a second bank).”) (Para [0374])
Pertaining to the example in which the one or more EEs (e.g., EE2, of Fig 14A) represent respective one or more banking accounts, OS perturbation module 230-A may create one or more simulated, computing nodes (e.g., N3, of Fig 14A) which are banking servers corresponding to the one or more created banking accounts. (Para [0386]).
OS perturbation module 230-A may create a simulated computer network 210B that may include or manifest simulated computing device node N3 as a simulated acquirer node 202-c2 (e.g., marked in a dashed line in Fig 14B) that may be a banking server that may handle a banking account of the organization. (Para [0388])
Simulating: Similarly, based on the above quoted disclosure, example of simulating a computer network consists of:
For example, simulated computer network 210B may include (e.g., in addition to nodes of the original computer network as illustrated in Fig. 13): a first simulated computing node 202-a2, corresponding to LE2 (e.g., “Big_Company France”); one or more second simulated computing nodes (e.g., corresponding to N3 of Fig 14A), such as a simulated PSP node (e.g., a PSP server) 202- b; one or more third simulated computing nodes (e.g., corresponding to N3 of Fig 14A), such as a simulated acquirer node (e.g., an acquirer server) 202-c, and the like. (Para [0389])
Examiner thus notes, that the limitations of perturbating OS elements to add additional elements or creating simulated computer network involves simulating a business environment where a merchant (Big_Company) has subsidiaries around the world, or has a bank account at a second bank.  Hence, the independent claim limitations describe business concepts that fall under the realm Certain Methods of Organizing Human Activity.
Finally, based on the disclosure on Page 22 of the Specification, the OS performance parameter may respectively be a calculated value of the maximal, overall expected transaction revenue pertaining to a plurality of OSs and may be utilized by embodiments of the invention to evaluate the OSs in view of the user’s preference.  As per Para [0021] of the Specification, the Expected Revenue of the transaction is provided by Eq. 8.  Therefore, the claim limitation of “calculating a value of at least on OS performance parameter” falls within the Mathematical Concepts grouping.
With respect to Applicant’s argument about claim not reciting mathematical formula, Applicant is directed to the following section from the MPEP:
MPEP 106.04(a)(2) Abstract Idea Groupings [R-10.2019]
C. Mathematical Calculations:
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the “mathematical concepts” grouping.  A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation.  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.  For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
For the above reasons, Applicant’s assertion that the claims do not include math – is not persuasive. 
A computer network, generally understood, is a network of computers, e.g. LAN, WAN, etc.  Simulating an organization (as disclosed in Figs. 14A, 14B) have nothing to do with a network of computers.  At most, they disclose diagram containing networked interrelationship between oval shaped or box shaped objects.  But simulating organization has absolutely nothing whatsoever to do with improvement of computers or technology.  Applicant cites to a dictionary definition of the word “technology” but it is not clear what is the relevance of the word technology in this context especially when technology is an all too encompassing term spanning machinery, equipment, measurement, instructions, processing, and so on.  Applicant’s claims have nothing to do with technological improvement – they merely purport to simulating an organization which can be done using pencil and paper.  Similarly, Applicant’s assertions about complex modeling and complex technological solution are not commensurate with the scope of the claims, which do not demonstrate any complexity.  Figures 14A or 14B are not of such a complex nature as to preclude performance using pencil and paper or using standard workflow software like Visio.
Instead of any demonstrating technical improvement, the claimed steps of perturbating, creating, calculating and generating have been recited at a high level of abstraction that merely claims the results.  At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem.  The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea.  Reciting an abstract idea in conjunction with a computer “in purely functional terms” does not integrate the abstract idea into a practical application. (In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016); see also Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253 (Fed. Cir. 2016), Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 (Fed. Cir. 2018), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016).)  See Move, Inc. v. Real Estate Alliance Ltd., 721 F. App’x 950, 952-53, 954-56 (Fed. Cir. 2018) (“Instead of focusing on the technical implementation details of the zooming functionality, for example, claim 1 recites nothing more than the result of the zoom.”).  
For the above reasons, Applicant’s arguments are not persuasive.
Previously Addressed Arguments
Applicant argues that the claimed steps are directed to system and methods which achieve improved technology in the field of computer networks, e.g. employing computer simulations to optimize a network and an organization structure (OS).
Examiner finds this unpersuasive because the claims are directed to optimizing the organizational structure of an organization and not to optimizing computer networks.  Optimizing the organizational structure of an organization is an abstract business practice and not a technical solution to technical problem.  Applicant’s Specification cites examples of optimizing organizational structure: 
In some embodiments, system 200 may produce at least one suggestion 270, e.g., for improving or optimizing the organizational structure, for example, by comparing a performance parameter (e.g., a minimal, overall expected cost of transactions) between the current OS and the one or more simulated OS (Specification: Para [0516]); 
In some embodiments, system 200 may then calculate a maximal or overall expected transaction revenue, e.g., in view of the current organizational structure. For example, system 200 may use an expected revenue function (e.g., as elaborated in Eq. 8 herein) for each transaction and accumulate the expected revenue function for one or more (e.g., all) transactions to produce a value of a maximal or overall expected transaction revenue (Specification: Para [0519]);
In some embodiments, system 200 may then calculate an overall probability of transaction success in view of the current organizational structure (e.g., as a percentage of successful transactions from the overall number of transactions, over a predefined period of time) 
(From Specification: Para [0523] of the Published Application)
There is no suggestion in the Specification that any simulated computer network is improved or that the claimed invention involves technical solutions to technical problems.  Rather, the claims aim to optimize an organization structure using business parameters such as maximal overall revenue, percentage of successful transactions, etc., which places the claims in the abstract realm.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  The focus of the claims is not on any improvement in computer capabilities, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field 
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
See Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (“The claims … do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).
Similar to Trading Technologies, here the claimed steps may help optimizing the organizational structure of an organization but it does not improve any computer network or technology.  To the extent the claimed invention provides an improvement, such improvement does not involve computer capabilities but instead relates to an improvement in business indicators.  Generating a suggestion for optimizing the organization structure of an organization may well improve a business process, but it does not achieve an improved technological result.
For the above reasons, claims are patent-ineligible under § 101.
103
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693